Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for ordinary disability retirement benefits.
There is substantial evidence in the record to support respondent’s finding that petitioner failed to sustain her burden of proving that she was permanently incapacitated from performing her job duties as a community residence aide. No objective medical evidence of petitioner’s disability was presented at the hearing. Moreover, to the extent the testimony of the medical experts differed concerning petitioner’s ability to perform her job duties, it was for respondent to evaluate these conflicting opinions. Accordingly, respondent’s determination must be upheld.
Cardona, P. J., Mercure, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.